In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1051 
MICHAEL A. WHITE, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

STEVEN L. HEFEL, et al., 
                                               Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
            No. 12 C 7853 — Charles R. Norgle, Judge. 
                     ____________________ 

  ARGUED SEPTEMBER 6, 2017 — DECIDED NOVEMBER 7, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and  ROVNER and SYKES, Circuit 
Judges. 
    WOOD, Chief Judge. Shortly after 9:00 in the evening on Sep‐
tember  30,  2011,  Semajay  Hyles  charged  uninvited  into  the 
White family’s Chicago home. No more than a few minutes 
later, police officers pushed past Michael White, Sr., and fol‐
lowed Hyles into the house. They found Hyles huddled in a 
basement room and arrested him, but they did not leave the 
house right away. Instead, they spent some time searching it 
2                                                        No. 16‐1051 

before finally departing. The Whites did not appreciate the in‐
trusion, and so they brought this suit under 42 U.S.C. § 1983, 
seeking  damages  related  to  the  entry  and  search  of  their 
home. The district court ultimately denied cross‐motions for 
summary judgment, but at trial, it granted judgment as a mat‐
ter of law for the defendant officers on three claims. The jury 
ruled for the defendants on the remaining four claims, and the 
Whites now appeal. We can find no reversible error, and so 
we affirm the district court’s judgment. 
                                   I 
     It is easy to understand why the district court thought that 
a trial was necessary in this case. The parties’ accounts of what 
happened differ significantly. The plaintiffs—Michael White, 
Sr., his wife Linda, and their three children—testified that just 
before the events in question, Michael Sr. was escorting some 
visitors  outside.  He  had  gotten  as  far  as  the  street  when  an 
unknown  teenager  (Hyles)  ran  up  to  the  unlocked  door, 
opened it, ran in, and locked it behind him. Police officers who 
were chasing the teenager quickly arrived and began to kick 
down the door. Michael Sr. tried to let them know that he had 
a  key  to  the  house,  but  before  he  could  get  that  message 
across, one of the officers shoved him down the stairs, injur‐
ing him. With their guns drawn, the officers kicked down the 
door, went into the house, and found Hyles. After Hyles was 
secured,  they  thoroughly  searched  the  house  even  though 
they had no warrant and the urgency had passed. The police 
claimed that Linda gave her consent for the search, but Linda 
denied  that.  Instead,  she  said,  they  pushed  some  forms  in 
front of her in the waning light, and she thought that she was 
signing only a complaint for criminal trespass.  
No. 16‐1051                                                           3

    The police painted quite a different picture. As they por‐
trayed  the  evening’s  events,  the  encounter  began  when  six 
Chicago Police Department (CPD) officers spotted Hyles on a 
nearby street corner. When one of the officers tried to speak 
with him, Hyles fled. The officers pursued him, partly in their 
squad  cars,  partly  on  foot.  Some  of  the  officers  saw  Hyles 
drop  a  baggie,  which  (when  it  was  eventually  retrieved) 
turned out to contain crack cocaine. The route that the squad 
cars  took  was  recorded  on  the  GPS  systems  in  the  cars;  we 
discuss this further when we consider the Whites’ argument 
that  some  of the testimony from  the  police  describes physi‐
cally impossible events. The police wound up in the vicinity 
of the Whites’ house. One officer observed Hyles unsuccess‐
fully try to open the gate of a nearby home; other witnesses 
testified  that  he  approached  several  places.  He  got  lucky  at 
the Whites’ home, where the door was unlocked. An officer 
testified  that  Hyles  kicked  the  door  open.  When  the  officer 
tried  to  follow  Hyles,  the  officer  accidentally  collided  with 
Michael Sr. and both fell down. The officers arrested Hyles, 
and then, with Linda’s consent, they searched the home and 
obtained her signature on complaints against Hyles.  
    Approximately  a  year  after  these  events,  Michael  Sr., 
Linda, and the three children brought this suit under 42 U.S.C. 
§ 1983 and state common law. In it, they raised a host of theo‐
ries arising out of the Hyles incident. The critical ones for pre‐
sent purposes are Counts I and III, which raise claims of the 
use of excessive force in violation of the Fourth Amendment; 
Count  XI,  asserting  a  failure  on  the  part  of  some  officers  to 
intervene; and Counts V, VII, and VIII, which raise unconsti‐
tutional seizure and detention, entry, and search claims, also 
under the Fourth Amendment. (For those who would like a 
4                                                       No. 16‐1051 

comprehensive list of the counts and their disposition, we in‐
clude a table showing who made which claims, and how they 
were resolved, in an appendix to this opinion.)  
    Jurisdiction over the federal claims was proper under 28 
U.S.C. §§ 1331 and 1343; the state‐law claims fell within the 
court’s supplemental jurisdiction, 28 U.S.C. § 1367. Before the 
trial,  the  court  denied  the  plaintiffs’  motion  for  summary 
judgment on Counts VII, VIII, and XI. The Whites’ argument 
was that the police account of the chase was incredible as a 
matter of law because the GPS units in the squad cars contra‐
dicted the officers’ testimony. The court granted judgment as 
a  matter  of  law  to  all  of  the  individual  defendants  on  the 
claims  of  illegal  seizure,  illegal  entry  of  the  home,  illegal 
search of the home, and indemnification. (For reasons that are 
unclear, the court also instructed the jury on Count XI, though 
it had previously granted judgment as a matter of law.) The 
excessive‐force  and  failure‐to‐intervene  claims  went  to  trial 
before a jury, which ruled in the defendants’ favor. This appeal 
followed. 
                                  II 
                                  A 
    We  can  dispose  of  one  part  of  this  appeal  easily.  The 
Whites sought summary judgment in their favor on Counts 
VII, VIII, and XI, but the court found disputed issues of fact 
that warranted a trial. The Whites would like us to review that 
issue,  but  they  have  overlooked  the  rule  against  revisiting 
summary judgment after trial. See Ortiz v. Jordan, 562 U.S. 180, 
184–85 (2011); see also Chemetall GMBH v. ZR Energy, Inc., 320 
F.3d 714, 718 (7th Cir. 2003). There are good practical reasons 
No. 16‐1051                                                          5

for this rule. Once a trial has taken place, we have an authori‐
tative decision by a jury resolving whatever disputes of fact 
existed.  If  the  jury  behaved  irrationally,  there  are  two  safe‐
guards built into the system: first, the losing party can file a 
motion under Federal Rule of Civil Procedure 59 and seek a 
new trial on the ground that the verdict is against the manifest 
weight of the evidence; second, the party that believes that a 
claim should not reach the jury is free to file timely motions 
under Rule 50(a) and (b) for judgment as a matter of law. In 
the latter instance, the moving party will seek to persuade the 
court that the case should not go (Rule 50(a)) or never should 
have been sent (Rule 50(b)) to the jury. Going back to the ear‐
lier summary judgment stage and plugging one’s ears to the 
actual evidence that the jury heard would be, at a minimum, 
wasteful, and at worst, would fail to take account of the actual 
trial that took place and the jury’s response.  
     When they were seeking summary judgment, the Whites 
argued  that  the  GPS  data  from  the  squad  cars  conclusively 
showed that the officers’ chase of Hyles could not have hap‐
pened as they said it did. The district court decided, however, 
that the officers’ account was not incredible as a matter of law 
(in contrast, for instance, to an assertion that someone drove 
in  an  ordinary  car  the  roughly  1,100  miles  from  Chicago  to 
Houston in just three hours). Instead, the court ruled that the 
differing  accounts  required  “credibility  determinations  … 
best suited for a jury.” This was a reasonable assessment of the 
evidence. But even if the district court’s assessment had been 
unreasonable,  the  jury  has  now  resolved  all  credibility  dis‐
putes, and Ortiz holds that a party may not appeal an order 
denying  summary  judgment  after  a  full  trial  on  the  merits. 
That  rule  requires  us  to  refrain  from  revisiting  the  district 
court’s summary judgment ruling. 
6                                                         No. 16‐1051 

                                   B 
    Trying another tack against the GPS evidence, the Whites 
also argue that the district court erred by refusing at the trial 
to admit the GPS evidence and some exhibits related to it. The 
GPS charts themselves contained coordinates that correspond 
to points on a map. The Whites wanted to use two sources of 
evidence: first, testimony from Captain Martin Ryczek based 
on deposition testimony he had given in a different case about 
the GPS system that CPD used in 2012; second, some demon‐
strative  maps  and  exhibits  that  a  paralegal  had  created  by 
plugging  the  GPS  information  from  the  squad  cars  into 
Google Maps, PowerPoint, and Synfig, in an effort to recreate 
for the jury the path that the cars took. The district court ex‐
cluded  Ryczek’s  testimony  under  Federal  Rule  of  Evidence 
403, which permits exclusion of relevant evidence if its proba‐
tive value is substantially outweighed by the danger of con‐
fusing the issues. That was the situation here, the court con‐
cluded. It was undisputed that the police first spotted Hyles 
some distance from the Whites’ house, and that they wound 
up at the house after pursuing him. The court regarded the 
risk  of  confusing  the  jury  with  marginally  relevant  details 
about the GPS system used by the Chicago police as too great, 
and the utility of this evidence too small, to require its admis‐
sion.  
   And those were not the only problems with Ryczek’s pro‐
posed testimony. The court concluded that it was expert testi‐
mony for  purposes  of Rule 702. This meant that  the  Whites 
had  a  duty  to  disclose  it  to  the  defendants,  FED.  R.  CIV.  P. 
26(a)(2), and they had done no such thing. The Whites argue 
that  Ryczek  was  not  an  expert,  because  he  was  simply  ex‐
plaining the GPS charts and how the data could be used. Yet 
No. 16‐1051                                                           7

at trial the Whites said that Ryczek would “authenticate and 
interpret and explain the records.” We have looked at the rec‐
ords, which are quite dense. The district court reasonably con‐
cluded  that  the  role  the  Whites  wanted  Ryczek  to  play  was 
that of an expert. Finally, Ryczek’s deposition addressed the 
GPS system CPD was using as of a year after the Hyles inci‐
dent.  While  we  understand  the  Whites’  position  that  there 
was no material change from 2011 to 2012, this discrepancy is 
also a strike against them.  
     The Whites also insist on appeal that the court should have 
allowed the jury to see the computer re‐creation of the chase 
prepared by their paralegal. They emphasize that all the par‐
alegal did was to take GPS coordinates, plug them into a big‐
ger map, and deduce the route that each squad car must have 
taken. Charts and summaries are admissible to demonstrate 
extensive data that cannot easily be examined in court. FED. 
R. EVID. 1006. The proponent of the summary, however, must 
show that the underlying records are accurate and would be 
admissible.  United  States  v.  Oros,  578  F.3d  703,  708  (7th  Cir. 
2009). The Whites ask, rhetorically, how anyone could object 
to  their  maps,  when  all  they  did  was  take  a  certain  set  of 
points on a small map and put them on a larger map. But that 
overlooks the larger problem, which is that the routes driven 
by the various patrol cars tell us very little about which offic‐
ers were driving, which ones were on foot, when the cars were 
stopped, and why it matters what route, and by what means 
(running or driving) the officers made it to the Whites’ front 
door  immediately  behind  the  fleeing  Hyles.  The  paralegal’s 
map,  the  court  reasonably  concluded,  slid  over  these  ques‐
tions  and  could  have  diverted  the  jury’s  attention  from  the 
central issues in the case. In so ruling, the court did not abuse 
its discretion. 
8                                                       No. 16‐1051 

                                  C 
    This brings us to the entry and search of the Whites’ home. 
They  begin  by  arguing  that  the  district  court  erred  when  it 
found that the police had probable cause to enter the house. 
That finding lay behind the court’s decision to grant judgment 
as a matter of law on several of the claims.  
     The police first spotted Hyles at night, on a street corner 
in  a  high  crime  neighborhood  known  for  significant  gang 
presence  and  a  flourishing  drug  trade.  When  an  officer  ap‐
proached Hyles to talk to him—something the police are en‐
titled to do without any degree of suspicion, see United States 
v. Childs, 277 F.3d 947, 950 (7th Cir. 2002) (en banc)—Hyles did 
not stand still and answer. He turned on his heels and sped 
off. This mirrors what happened in Illinois v. Wardlow, 528 U.S. 
119 (2000), where some police officers spotted a man in “an 
area  known  for  heavy  narcotics  trafficking”  and  decided  to 
talk to him. Id. at 121. Without any provocation, the man ran 
away.  As  in  our  case,  the  police  pursued  him  and  then 
stopped  him.  Id.  At  that  point  in  Wardlow,  the  police  con‐
ducted a protective patdown, found a weapon, and arrested 
the man. Id. The Supreme Court held that the stop did not vi‐
olate the Fourth Amendment. Id. 
     Crediting the officers’ account, as the district court was en‐
titled to do for purposes of suppression of evidence, the police 
did not lose track of Hyles for any significant time. An officer 
was thus able to observe him try to open a gate, without suc‐
cess. They saw him run into the house, on the way passing the 
people  at  the  Whites’  front  door.  Michael  Sr.  told  them  that 
Hyles  did  not  live  there.  No  reasonable  person  could  have 
thought that Mr. White had just invited Hyles into his home.  
No. 16‐1051                                                            9

     Looking at all the circumstances, the police at that point 
had probable cause to believe that Hyles was committing the 
crime  of  trespass.  We  therefore  do  not  need  to  resolve  the 
question whether any of the officers could have seen him drop 
the  baggie  of  cocaine  that  was  later  recovered.  Nor  do  any 
statements made by the officers relating to the cocaine make 
a difference: as the Supreme Court reiterated in Devenpeck v. 
Alford,  543  U.S.  146  (2004),  the  test  for  probable  cause  is  an 
objective one, and so it does not matter if the offense for which 
probable cause exists is not closely related to the offense iden‐
tified by the arresting officer. Id. at 154–55. What matters, and 
all  that matters, is whether the facts known to  the arresting 
officers at the time they acted supported probable cause to ar‐
rest. As we have said, the officers pursuing Hyles had proba‐
ble cause to believe that he was committing criminal trespass. 
    The question remains whether they should have procured 
a warrant before they rushed into the Whites’ home, but on 
these  facts,  that  question  answers  itself.  See  United  States  v. 
Santana, 427 U.S. 38, 42–43 (1976) (no warrant needed when 
police in hot pursuit are acting on probable cause). The offic‐
ers were in hot pursuit of a fleeing suspect. They were hardly 
going  to  shout  into  the  house  and  ask  Hyles  to  mark  time 
while they checked in with a state judge. Moreover, they had 
good reason to conduct a protective search of the house. They 
had no idea, as they ran in, whether Hyles had a weapon, if 
he did whether he had dropped it on his way to the back room 
where he was found, whether anyone else in the house was in 
danger, or whether Hyles would resist arrest.  
   In their brief, the Whites also hint at the idea that the police 
did not leave the house within a reasonable time, but instead 
stayed  for  more  than  an  hour  and  conducted  a  thorough 
10                                                       No. 16‐1051 

search. But this theory was not developed in their brief; it ap‐
pears only as part of the argument that there was no probable 
cause to enter the house in the first place. The defendants thus 
never had the chance to counter it with their own evidence. 
The undue‐duration argument is therefore forfeited. 
                                  III 
   There are some troubling parts to this trial, to be sure. The 
Whites  assert  that  the  district  court  erred  when  it  allowed 
Hyles’s  guilty  plea  in  the criminal  proceeding related  to his 
break‐in  to  be  introduced,  and  worse,  when  it  took  judicial 
notice of the factual allegations in the plea transcript for pur‐
poses of bolstering its finding of probable cause to enter the 
house.  
   The facts with respect to the transcript of the guilty‐plea 
proceedings are unusual, to say the least. The Whites had filed 
a motion in limine “[t]o bar all evidence, testimony, and argu‐
ments that defendants had probable cause to enter the White 
home to arrest Semajay Hyles because he pled guilty to pos‐
session of a controlled substance or because he was ‘a felon.’” 
The defendants countered that the guilty plea was an “admis‐
sion of facts” and thus relevant to the reason why the officers 
entered the house. The Whites rightly replied that the guilty 
plea  had  little  or  no  relevance  to  what  the  officers  knew  as 
they pursued Hyles. At trial, the defendants produced both 
Hyles’s certificate of conviction and the transcript.  
    That  was  when  things  took  a  strange  turn.  The  district 
court properly noted that “later learned evidence does not es‐
tablish that there was earlier probable cause.” The court thus 
ruled that “the defendants will not be permitted to argue to 
the jury that there was probable cause on the issue of whether 
No. 16‐1051                                                          11

the male possessed narcotics as established by his judgment 
of conviction entered against him.” At trial, however, in his 
opening  statement,  the  Whites’  counsel  repeatedly  argued 
that  the  police  could  not  have  seen  anything  amiss.  During 
the case‐in‐chief, Linda White testified that when Hyles ran 
into the house, she did not see any weapons and Hyles said 
he had nothing. At that point the court ruled that the Whites 
had opened the door to the question of Hyles’s guilt, and that 
evidence of his conviction could come in. Even then, the de‐
fendants planned to introduce only the certified judgment of 
conviction and pages 2–3 of the guilty‐plea transcript, which 
contained  the  court’s  recitation  of  the  charge  and  Hyles’s 
acknowledgement that his plea was voluntary. It was plaintiffs 
who insisted that if that much of the transcript was coming in, 
the whole thing should be read. The court acquiesced.  
    Once the transcript was in, the court took the position that 
it could take judicial notice of the factual allegations that un‐
derlay Hyles’s guilty plea. This was mistaken. Under Federal 
Rule of Evidence 201, a court may take judicial notice only of 
facts  that  are  beyond  reasonable  dispute.  Gen.  Elec.  Capital 
Corp.  v.  Lease  Resolution  Corp.,  128  F.3d  1074,  1083  (7th  Cir. 
1997). Far from satisfying this requirement, the factual allega‐
tions in the plea transcript, which purported to describe the 
events of September 30, 2011, were hotly contested: they lay 
at the heart of the dispute in this case. The only question that 
matters is whether this error was one that requires reversal. 
We think not. A party who invites error cannot later complain 
of it, even if the error is plain. United States v. Addison, 803 F.3d 
916, 919 (7th Cir. 2015). Here, just as the court initially recog‐
nized, Hyles’s guilty plea had little or nothing to do with what 
the  officers  knew  as  they  were  chasing  Hyles.  We  conclude 
that the court’s error in attempting to take judicial notice of 
12                                                        No. 16‐1051 

the  statements  in  the  plea  transcript  was  either  harmless  or 
waived.  
    The  Whites  also  touch  on  several  other  alleged  errors  at 
the  end  of  their  principal  brief,  including  (1)  that  the  court 
should  have  permitted  Michael  Sr.  to  introduce  evidence  of 
his  medical  bills  (according  to  him,  $4,610.37),  which  he  in‐
curred as a result of injuries he suffered when he was pushed 
down the stairs by the police; (2) that the court erred by in‐
structing  the  jury  that  it  had  to  find  that  the  Whites  were 
harmed  in  order  to  recover  on  their  excessive‐force  claims; 
and  (3)  that  it  gave  the  jury  the  option  of  finding  nominal 
damages of $1, over the Whites’ objection.  
     The  reason  the  court gave  for excluding  the  medical‐bill 
evidence  was  that  Michael  Sr.  had  not  yet  paid  the  bills.  In 
Illinois  (to  whose  law  we  look  for  guidance  on  this  point), 
whether a medical bill is paid is the touchstone for whether 
the  expense  is  reasonable.  Barreto  v.  City  of  Waukegan,  478 
N.E.2d 581, 589 (Ill. App. Ct. 1985). Payment is not the exclu‐
sive  way  to  demonstrate  reasonableness,  however.  It  is  also 
acceptable  for  a  “person  having  knowledge  of  the  services 
rendered and the usual and customary charges for such ser‐
vices” to testify that the charges are “fair and reasonable.” Ar‐
thur v. Catour, 833 N.E.2d 847, 853–54 (Ill. 2005). The problem 
here is that the Whites never called the medical record‐keep‐
ers  they  had  included  on  their  witness  list,  and  so  the  jury 
never heard the necessary evidence. This was simply a failure 
of proof, not a ruling that unpaid medical bills can never be 
used at a trial. 
    The Whites’ second point is well taken: the key inquiry in 
an  excessive‐force  case  is  the  amount  of  force  used,  not  the 
No. 16‐1051                                                      13

degree of harm that was inflicted on the victim. Thus, in Hud‐
son v. McMillian, 503 U.S. 1 (1992), in the course of addressing 
an Eighth Amendment claim, the Supreme Court had this to 
say: 
    When prison officials maliciously and sadistically use 
    force  to  cause  harm,  contemporary  standards  of  de‐
    cency always are violated. … This is true whether or 
    not significant injury is evident. 
Id. at 9 (citation omitted); see also Wilkins v. Gaddy, 559 U.S. 
34,  37–40  (2010)  (vacating  dismissal  of  excessive‐force claim 
because the district court erroneously focused on extent of in‐
jury rather than nature of force applied). Wilkins noted, how‐
ever, that the extent of injury might shed light on the question 
whether the degree of force used could plausibly have been 
thought necessary by the officer. Id. at 37.  
    To the extent that  the instructions  failed to convey  these 
nuances, however, we conclude that any error was harmless. 
The  Whites  were  allowed  to,  and  did,  argue  in  closing  that 
harm need not be physical. This was enough to alert the jury 
to Linda’s distress as a source of harm. And the jury was well 
aware  of  Michael  Sr.’s  testimony  that  he  had  been  thrown 
down a flight of concrete stairs—something that easily could 
lead to more than de minimis injury. The question before the 
jury was whether the police, in hot pursuit of Hyles, pushed 
past Michael Sr., inadvertently causing him to lose his balance 
and fall, or if they deliberately pushed him aside in an exces‐
sive use of force. The evidence could have supported either 
conclusion. As it was entitled to do, the jury chose to believe 
the police.  
14                                                 No. 16‐1051 

                              IV 
    The Whites have raised several other points as well, but it 
is enough to say that we see nothing that requires discussion. 
The judgment of the district court is therefore AFFIRMED. 
        
 
       
       
 
 
                 No. 16‐1051                                                                       15
                                                       Appendix 
Count            Theory                   Plaintiffs              Defendants                 Disposition 

      I      Exc. force – 4th am.    Michael Sr.              Hefel                      Jury for defendant 

      II     Battery                 Michael Sr.              Hefel, City                Vol. dismissal 

      III    Exc. force – 4th am.    Linda and Michael Jr.    Hefel,  Homer,  Ramag‐ Vol.  dismissal  of  Michael 
                                                              lia,  Laurie,  Suing,  Jr.’s claim; jury for Hefel 
                                                              O’Keefe  (“Individual 
                                                              Defendants”) 


      IV     Assault                 Linda and Michael Jr.    All defendants             Vol. dismissal 


      V      Illegal  seizure  and  All plaintiffs            All defendants             JMOL for all defendants 
             detention – 4th am. 

      VI     False imprisonment  All plaintiffs               Individual defendants      Vol. dismissal 

      VII    Unconstitutional        All plaintiffs           Individual defendants      No sum. jdgt. for plaintiffs; 
             entry – 4th am.                                                             JMOL at trial for defendants 


      VIII  Unconstitutional         All plaintiffs           Individual defendants      No sum. jdgt. for plaintiffs; 
            search – 4th am.                                                             JMOL for defendants 


      IX     Trespass and illegal  All plaintiffs             All defendants             Vol. dismissal 
             search 

      X      Damage  to  prop‐       Michael Sr. and Linda    All defendants             Sum. jdgt. for some defend‐
             erty                                                                        ants; dismissed in a pre‐trial 
                                                                                         ruling for others 

       XI    Failure to intervene  All plaintiffs             Homer, Ramaglia, Lau‐      No sum. jdgt. for plaintiffs; 
             – 4th am.                                        rie, Suing, and O’Keefe    jury for defendants 



      XII    Indemnification         All plaintiffs           City                       JMOL for defendant 
             from City